Citation Nr: 1209089	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  07-06 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to special monthly compensation based on the loss of use of the right lower extremity.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1974 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2009 decision, the Board denied entitlement to special monthly compensation based on the loss of use of the right lower extremity.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Memorandum Decision, the Court vacated the Board's January 2009 decision, and remanded this case to the Board for readjudication.

The Veteran testified before the undersigned Veterans Law Judge at a hearing in Washington, DC, in December 2011.  A transcript is of record. 


FINDING OF FACT

The evidence shows that the function of the Veteran's right lower extremity is no greater than it would be with an amputation stump below the knee with use of a prosthesis.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the loss of use of the right lower extremity have been met.  38 U.S.C.A. §§ 1114, 5107; 38 C.F.R. §§ 3.350, 4.63 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Analysis

If a veteran, as the result of service-connected disability, loses the use of a lower extremity, including the foot, he is entitled to additional monthly compensation, which is referred to as special monthly compensation.  38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(a) (2011). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee, with use of a suitable prosthetic appliance.  The determination will be made on the basis of actual remaining function, i.e., whether the acts of balance or propulsion could be accomplished equally well with a prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2011). 

Under 38 C.F.R. § 4.63, there are additional examples of when the loss of the use of a foot exists: extremely unfavorable complete ankylosis of the knee, or complete ankylosis of 2 major joints of an extremity; shortening of the lower extremity by 3 1/2 inches (8.9 cm.) or more; or complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve. 

The Veteran receives disability benefits for the right lower extremity under 38 U.S.C.A. § 1151 due to VA treatment.  He is seeking special monthly compensation for the right lower extremity.

M.A.M., M.D., the Veteran's VA primary care physician, wrote in an undated statement, submitted in June 2003, that the Veteran had a great deal of difficulty ambulating.  Dr. M continued that the Veteran spent over 80 percent of his time in a wheelchair and could only walk with two canes or Canadian crutches.  She opined that the Veteran would be equally well served by having a prosthesis on the right.

The Veteran had a VA examination in September 2003.  The examiner opined that he had significant loss in functional use of the right leg.  Due to residual weakness in the right leg, the Veteran was not able to walk without use of canes or crutches on both sides.

At March 2006 VA physical therapy treatment, strength in the right lower extremity was diminished.  The Veteran could walk for 400 feet using two canes and a short distance with one cane.  The right quad area was hypersensitive and there were claudicating symptoms in the right calf area.  There was little sensation to the right lower extremity.  The right foot had no rollover with the foot held at plantarflexion, the right leg was externally rotated, and the right knee was hyperextended.

The Veteran had a VA examination in June 2006 at which he had no pain, redness, or swelling in the right foot.  He said that he could walk for 80 feet before needing to rest due to numbness and pain.  The symptoms were relieved after 30 minutes of non-weightbearing, and he could only walk using either a cane in both hands or having something to grab onto with both hands and with a prosthetic on the left leg.

The examiner observed that the Veteran ambulated with an altered gait and station.  Examination of the right foot showed no palpable dorsalis pedis and posterior tibial pulses.  There was no swelling or redness or tenderness on palpation of the right foot.  An arterial ultrasound and ankle brachial index showed vascular impairment from a lesion proximal to the left thigh.  There appeared to be some atherosclerotic changes in the mid-thigh on the right side with a marked decrease in blood pressure from the proximal to the distal thigh.  The examiner's diagnosis was vascular impairment of the right lower extremity.  It was noted that the Veteran was receiving antibiotic therapy for osteomyelitis of the right foot, the treatment of which was complicated by decreased arterial flow to the right foot.

In a November 2006 examination report addendum, the examiner noted that the Veteran was able to ambulate 80 feet with the use of a cane in each hand and a prosthesis on the left leg above the knee.  The examiner opined that the right leg was not "useless" because the Veteran remained capable of very limited ambulation with the four extremities, plus assistive devices.  The Veteran would have been able to do this without using the right leg.

A.K., M.D., a VA staff physician, treated the Veteran in December 2011.  The Veteran had weakness with right knee extension, and he had great difficulty getting up from a seated position.  He wrote that the Veteran had unstable gait, poor standing posture, and weakness in the right lower extremity.  The Veteran needed to use a brace for right lower extension.  Without use of the brace, Dr. K felt that there was a great chance of the Veteran falling and injuring himself.

S.Y., M.D., chief of medical services for PVA, the organization representing the Veteran, wrote in a December 2011 statement that he examined the Veteran and reviewed the record.  Dr. Y opined that the Veteran "would be equally well served by an amputation stump below the knee with a suitable prosthetic device." 

The November 2006 examination report addendum from the VA examiner did not offer an opinion as to whether the Veteran would be equally well served by an amputation stump with a prosthesis.  He wrote that the right leg was not "useless" because the Veteran was capable of limited ambulation with the four extremities.  It is noted that it is entirely possible that the Veteran would also be capable of the same limited ambulation with an amputation stump and a prosthesis.  

The standard for special monthly compensation is not that a lower extremity be "useless," and therefore the opinion is not probative evidence against the claim.  See 38 C.F.R. §§ 3.350(a)(2), 4.63.

In contrast to the 2006 VA examiner, Dr. M and Dr. Y have both opined that the Veteran would be equally well served by an amputation stump below the knee with a prosthetic device.  In addition, Dr. K felt that there was a great chance that the Veteran would fall and injure himself without a brace, and the 2003 VA examiner wrote that the Veteran was not able to walk without use of canes or crutches on both sides.  

Accordingly, special monthly compensation for loss of use of the right lower extremity is warranted.


ORDER

Entitlement to special monthly compensation based on the loss of use of the right lower extremity is granted.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


